 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Tel: 702.388.6336 / Fax: 702.388.6418
     Kimberly.Frayn@usdoj.gov
 7   Representing the United States
 8
 9                              UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                         Case No. 2:20-CR-00007-GMN-DJA

13                 Plaintiff,
                                                       Stipulation To Continue Change of
14          v.                                         Plea Hearing and to Set a Sentencing
                                                       Hearing
15   JOSE CARRILLO-GARCIA,                             (First Request)
16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

19   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

20   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal

21   Public Defender, and Brandon Jaroch, Assistant Federal Public Defender, counsel for

22   JOSE CARRILLO-GARCIA , (“Carrillo”), that the change of plea hearing in the

23   abovementioned case, which is currently scheduled for April 15, 2020, be continued and

24   the change of plea and sentencing hearings be held at the same time on a date and time

25   convenient to the Court, but not later than calendar call on July 7, 2020, for the following

26   reasons:
 1              1.   The parties have reached a plea agreement in which Carrillo plans to plead
 2   guilty to the one count Indictment (ECF No. 1). The Court has scheduled a change of plea
 3   hearing for April 15, 2020 (ECF No. 21).
 4          2.       In light of the COVID-19 pandemic, the Centers for Disease Control and
 5   Prevention’s recommendations, 1 and the District Court’s Temporary General Orders, 2 the
 6   parties seek to continue the April 15, 2020, change of plea hearing and to schedule a
 7   hearing for the change of plea and sentencing at the same time on a date and time
 8   convenient to the Court, but not later than calendar call on July 7, 2020, in order to
 9   promote efficiency and to allow time for planning a hearing that complies with the CDC’s
10   recommendations and the District Court’s Temporary General Orders.
11          3.       The defendant is incarcerated and does not object to the continuance.
12          4.       The parties agree to the continuance.
13          5.       The additional time requested herein is not sought for purposes of delay,
14   but merely to allow the parties sufficient time within which adequately prepare for the
15   change of plea and sentencing hearings. Additionally, denial of this request for
16   continuance could result in a miscarriage of justice, and the ends of justice served by
17   granting this request, outweigh the best interest of the public and the defendant in a
18   speedy hearing.
19
     ///
20   ///
21   ///

22
23
24
            1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
 1        6.    This is the first stipulation to continue the hearing.
 2        DATED this 8th day of April, 2020.
 3   RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
     Federal Public Defender                     United States Attorney
 4
 5      /s/ Brandon Jaroch                          /s/ Kimberly M. Frayn
     By_____________________________             By_____________________________
 6   BRANDON JAROCH                              KIMBERLY M. FRAYN
 7   Assistant Federal Public Defender           Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 3
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-CR-00007-GMN-DJA
 4
                   Plaintiff,
 5                                                    Findings Of Fact, Conclusions Of Law
            v.                                        And Order
 6
     JOSE CARRILLO-GARCIA,
 7
                   Defendant.
 8
 9
10                                    FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore,
12   the Court finds that:
13
            1.     The parties have reached a plea agreement in which Carrillo plans to plead
14
     guilty to the one count Indictment (ECF No. 1). The Court has scheduled a change of plea
15
     hearing for April 15, 2020 (ECF No. 21).
16
            2.     In light of the COVID-19 pandemic, the Centers for Disease Control and
17
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the
18
     parties seek to continue the April 15, 2020, change of plea hearing and to schedule a
19
     hearing for the change of plea and sentencing at the same time on a date and time
20
     convenient to the Court, but not later than calendar call on July 7, 2020, in order to
21
     promote efficiency and to allow time for planning a hearing that complies with the CDC’s
22
     recommendations and the District Court’s Temporary General Orders.
23
            3.     The defendant is incarcerated and does not object to the continuance.
24
            4.     The parties agree to the continuance.
25
26
                                                  4
 1          5.     The additional time requested herein is not sought for purposes of delay,
 2   but merely to allow the parties sufficient time within which adequately prepare for the
 3   change of plea and sentencing hearings. Additionally, denial of this request for
 4   continuance could result in a miscarriage of justice, and the ends of justice served by
 5   granting this request, outweigh the best interest of the public and the defendant in a
 6   speedy hearing.
 7          6.     This is the first stipulation to continue the hearing.
 8                                            ORDER

 9          THEREFORE, IT IS HEREBY ORDERED that the change of plea hearing in
10   the above-captioned matter, currently scheduled for April 15, 2020, be vacated and
11
     continued, and the change of plea and sentencing hearings will be held together on
12
     Wednesday, July 1, 2020, at the hour of 10:30 a.m. in Courtroom 7D.
13
14
15          DATED this _____
                         8 day of April 2020.

16
17
                                                 ________________________________
18                                               HONORABLE GLORIA M. NAVARRO
                                                 United States District Court Judge
19
20
21
22
23
24
25
26
                                                    5
